LEIBSON, Justice,
concurring in part, dissenting in part.
Respectfully, I dissent from that portion of the decision that finds Jernigan guilty of unprofessional conduct for assaulting the judge. Jernigan was provoked beyond endurance by vicious insults, and the assault took place in the hallways. The trial commissioner found that the assault was a personal matter rather than disrespect to a court during a proceeding. I agree.
I do agree that Jernigan deserves a reprimand for the newspaper article, whether *695factual or not, because it was scurrilous in nature. However, in view of his long history in the law, which includes no previous misconduct, I think a private reprimand is enough. Thirty-five years of meritorious service at the bar ought to count for something.
LAMBERT, J., joins.